DETAILED ACTION
This office action is made final. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 5/2/2022, No claims have been amended.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
Examiner acknowledges that Applicant is declining to participate in the Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.
Examiner acknowledges that the amendment to paragraph [0020] of the specification as originally filed to correct a typographical error.
The previously pending Interpretation of Claims under 35 U.S.C. §112(f), will be maintained.
The previously pending rejection to claims 10-14, 35 U.S.C. §112(b), will be maintained.
Response to Arguments
Applicant’s arguments received on date 5/2/2022 have been fully considered, but they are not persuasive.

Response to Arguments under 35 USC 112(f)/112(b):
Applicant asserts that “the corresponding structure is described throughout the Specification and Figures as originally filed.”

For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite something along the lines of:  “a processor in communication with memory; means for receiving, means for determining, means for outputting, means for determining, means for minimizing, means for optimizing, means for defining, means for optimizing, and means for selecting stored in memory and executed by the processor. This will overcome the 112(f) and 112(b) issues with respect to claims 10-14.
First, pure functional claims raise an issue of indefiniteness because they claim an abstraction without description of how the result is achieved. Second, without disclosure of the structure performing the claimed function, the scope of the claim is implicitly any structure capable of performing the function and the function itself. The result of both is indefiniteness because there is a function without adequate limitation to structure. 

Response to Arguments under 35 USC 101:
Applicant asserts that “The scheduling of nurses is not similar to social activities, teaching, or following rules or instructions. The claimed invention is not directed to "certain methods of organizing human activity.” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claims 10 and 15) recite “receiving a plurality of constraints for scheduling individuals to shifts, the plurality of constraints comprising one or more hard constraints and one or more soft constraints; determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule; and outputting the determined schedule.” As a whole, claims 1-20, in view of the claim limitations, are directed to scheduling of nurses in resource constrained settings.
A claim recites organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. Id. at 52 n.14. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule and outputting the determined schedule could all be reasonably interpreted as a human using their mind to make observations to determine a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule based on one or more hard constraints and one or more soft constraints. Further, receiving a plurality of constraints for scheduling individuals to shifts and outputting the determined schedule, which recite organizing human activity. Therefore, contrary to Applicant’s assertions, the claims are directed to organizing human activity and mental processes.

Applicant asserts that “the claims are integrated into a practical application and are also patent eligible under Prong two.” Examiner respectfully disagrees.

As discussed below, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 10 and 15, are the recitations of “receiving a plurality of constraints for scheduling individuals to shifts, the plurality of constraints comprising one or more hard constraints and one or more soft constraints; determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule; and outputting the determined schedule are carried out by at least one processor,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Appellant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.

Applicant asserts that “the claims amount to significantly more than a claim directed to an abstract idea itself and do not preempt or as not to monopolize the abstract idea and that the claimed features add unconventional steps.” Examiner respectfully disagrees.

The claims set forth a conventional arrangement of processor that executes to receiving a plurality of constraints for scheduling individuals to shifts and outputting the determined schedule.  Unlike Bascom, the claims do not set forth a series of additional elements that when considered as a whole illustrate a non-conventional or non-generic arrangement of the additional elements. The claims do not set forth specific locations, remote from users, with customizable filtering features to each user such that they amount to significantly more. Instead, the claims are clearly focused on the combination of identified abstract idea processes.  They advance they purport to make is a process of gathering, analyzing, and outputting information of a specified results or shift schedule, not any particular assertedly inventive technology for performing those functions.  Although the claims require the use of a computer, it is this incorporation of a computer, not the claimed rules or determinations, that purportedly improve the existing technological process by allowing the automation of shift scheduling. With regards to preemption, this analysis in inherent in the two part analysis. Examiner notes that preemption is not a stand-alone test.  Further, while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that the claim is eligible.

Applicant asserts that “The cited references do not teach or suggest at least these elements of amended claim 1.” Examiner respectfully disagrees.

Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).

Response to Arguments under 35 USC 102/103:
Applicant asserts that Azaiez do not teach or suggest “determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule.” Examiner respectfully disagrees.

Azaiez discloses determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule (see Al Sharif, pages 496-498, wherein page 496, wherein because of the large number of constraints that the schedule attempts to satisfy, it is possible that no feasible solutions to such a nurse-scheduling problem would exist. For this reason, the constraints are divided into two classes: hard constraints that must be satisfied and soft constraints that may be violated. However, the model will minimize these violations by reducing the deviations in the soft constraints from their respective targets. The schedule will extend over a 4-week period. The model the sets of hard and soft constraints are given below.

    PNG
    media_image1.png
    655
    987
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    981
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    500
    983
    media_image3.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (See claims 10-14) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “claims 10 recites
means for receiving, means for determining, and means for outputting; claim 11 recites means for determining, and means for minimizing; claim 12 recites means for optimizing; claim 13 recites means for defining; and claim 14 recites means for optimizing and means for selecting” in claims 10-14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Specification describes:
Fig 1 and para 0059 disclose at step 106 of Figure 1, the determined schedule is output. For example, the determined schedule can be output by displaying the determined schedule on a display device of a computer system, storing the determined schedule on a memory or storage of a computer system, or by transmitting the determined schedule to a remote computer system.

According to the Specification, the generic place holders could be by hardware, software, and/or any combination of hardware, software. The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore, the limitations of claims 10-14 listed above have invoked 112(f).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10-14 have a number of limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. claims 10-14 do NOT state that means for receiving, means for determining, means for outputting, means for determining, means for minimizing, means for optimizing, means for defining, means for optimizing, and means for selecting stored in memory and executed by the processor. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig 1 and para 0059 state that embodiments may be entirely software, hardware, or some combination. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-14 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claim 10.
Suggestions
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite something along the lines of:  “a processor in communication with memory; means for receiving, means for determining, means for outputting, means for determining, means for minimizing, means for optimizing, means for defining, means for optimizing, and means for selecting stored in memory and executed by the processor. This will overcome the 112(f) and 112(b) issues with respect to claims 10-14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 10, and 15, the claim, when “taken as a whole,” is directed to the abstract idea of receiving a plurality of constraints for scheduling individuals to shifts, the plurality of constraints comprising one or more hard constraints and one or more soft constraints; determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule; and outputting the determined schedule.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor…… in claims 1, 10, and 15.”
Furthermore, Examiner asserts that claim 15 also does not include limitations amounting to significantly more than the abstract idea. Although claim 15 includes a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor amounts to generic computing elements performing generic computing functions.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 10, and 15 are implying that “….…determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule; and outputting the determined schedule.......……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 10, and 15 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-9, 11-14, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 10, and 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 10, and 15 include various elements that are not directed to the abstract idea. These elements include a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor.
Examiner asserts that a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 15 also does not include limitations amounting to significantly more than the abstract idea. Although claim 15 includes a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor amounts to generic computing elements performing generic computing functions.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 6 and specification paras 59, 65, and 67-70)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a non-transitory computer readable medium and a processor in claim 15 is recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3

Claims 2-9, 11-14, and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10, and 15.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving a plurality of constraints for scheduling individuals to shifts, the plurality of constraints comprising one or more hard constraints and one or more soft constraints; determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule; and
outputting the determined schedule are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by deSilva et al. (US Pub. No. 2005/0004828) in view of US. Pub. No. 2006/0242154, hereinafter deSilva et al., para 14 demonstrates that it is well-understood, routine and conventional a computer readable medium storing computer program instructions, the computer program instructions when executed by a processor. Rawat et al., para 45 demonstrates that it is well-understood, routine and conventional for a general purpose or special purpose computing system environments or configurations. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, and 10-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by M.N. Azaiez, S.S. Al Sharif et al. (A 0-1 goal programming model for nurse scheduling, Computers & Operations Research 32 (2005) 491–507), hereinafter Al Sharif et al.
Regarding claim 1, Al Sharif discloses a computer-implemented method comprising:
receiving a plurality of constraints for scheduling individuals to shifts, the plurality of constraints comprising one or more hard constraints and one or more soft constraints (see Al Sharif, pages 492-493, wherein the current study attempts to develop a computerized nurse scheduling system takes into account of all scheduling constraints in solving the problem

    PNG
    media_image4.png
    102
    878
    media_image4.png
    Greyscale

page 496, wherein the constraints are divided into two classes: hard constraints that must be satisfied and soft constraints that may be violated. However, the model will minimize these violations by reducing the deviations in the soft constraints from their respective targets); 
determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule (see Al Sharif, page 496, wherein because of the large number of constraints that the schedule attempts to satisfy, it is possible that no feasible solutions to such a nurse-scheduling problem would exist. For this reason, the constraints are divided into two classes: hard constraints that must be satisfied and soft constraints that may be violated. However, the model will minimize these violations by reducing the deviations in the soft constraints from their respective targets. The schedule will extend over a 4-week period); and
outputting the determined schedule (see Al Sharif, pages 502-503, tables 2-5).
Regarding claim 2, Al Sharif discloses the computer-implemented method of claim 1, wherein the one or more soft constraints comprises 
preferences for desirable and undesirable shifts or days for one or more of the individuals (see Al Sharif, page 495, wherein the main results related to nurses preferences show that about one third of the nurses negotiate their schedules. The 12-h shift is preferred to the 8-h shift to most of the nurses (77%). Also, 52% of respondents prefer day shift against 19% prefer night shift and 29% of them are indifferent), and 
determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule (see Al Sharif, page 496, wherein because of the large number of constraints that the schedule attempts to satisfy, it is possible that no feasible solutions to such a nurse-scheduling problem would exist. For this reason, the constraints are divided into two classes: hard constraints that must be satisfied and soft constraints that may be violated. However, the model will minimize these violations by reducing the deviations in the soft constraints from their respective targets. The schedule will extend over a 4-week period) comprises:
determining a maximally achievable preference score for the one or more individuals for the preferences; and minimizing a deviation of the determined schedule from the maximally achievable preference score for the desirable shifts or days and minimizing a deviation of the determined schedule from the undesirable shifts or days (see Al Sharif, page 494, wherein these objectives include: maximizing utilization of full-time staff, minimizing understaffing and overstaffing costs, minimizing payroll costs, as well as minimizing deviations from desired staffing requirements, nurse preferences, and nurse special requests; and pages 500-504, wherein 

    PNG
    media_image5.png
    590
    802
    media_image5.png
    Greyscale


Regarding claim 9, Al Sharif discloses the computer-implemented method of claim 1, wherein the individuals are nurses (see Al Sharif, abstract).
Regarding claims 10-14 are rejected based upon the same rationale as the rejection of claims 1-5, respectively, since they are the apparatus claims corresponding to the method claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 12 rejected under 35 U.S.C. 103 as being unpatentable over M.N. Azaiez, S.S. Al Sharif et al. (A 0-1 goal programming model for nurse scheduling, Computers & Operations Research 32 (2005) 491–507) in view of Muge Capan, Stephen Hoover, Eric V. Jackson, David Paul, Robert Locke et al. (Integrating Nurse Preferences and Organizational Priorities into Nurse Schedules – Application to the Neonatal Intensive Care Unit, Proceedings of the 2017 Industrial and Systems Engineering Conference).
Regarding claim 3, Al Sharif discloses the computer-implemented method of claim 1, wherein determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule, as set forth above with claim 1 comprises:
Al Sharif et al. fails to explicitly disclose optimizing one or more slack variables representing deviations of a schedule from the one or more soft constraints. 
Analogous art Locke et al. discloses optimizing one or more slack variables representing deviations of a schedule from the one or more soft constraints (see Locke, page 4, wherein Each Soft constraints (SC) includes a slack variable that accounts for the deviation from the goal. The slack variables are included in the objective function and, as such, any positive deviation penalizes the optimization. Formulation and description of each SC are presented in Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Al Sharif, regarding the goal programming model for nurse scheduling, to have included optimizing one or more slack variables representing deviations of a schedule from the one or more soft constraints because it would provide an efficiency by improved resource scheduling. Al Sharif discloses an objective function consists on minimizing the sum of the weighted deviations from the corresponding goals. Using the Integrating Nurse Preferences and Organizational Priorities into Nurse Schedules of Locke would provide an improvement in nurse resource allocation strategies.
Claims 4 and 13 rejected under 35 U.S.C. 103 as being unpatentable over M.N. Azaiez, S.S. Al Sharif et al. (A 0-1 goal programming model for nurse scheduling, Computers & Operations Research 32 (2005) 491–507), in view of Muge Capan, Stephen Hoover, Eric V. Jackson, David Paul, Robert Locke et al.  (Integrating Nurse Preferences and Organizational Priorities into Nurse Schedules – Application to the Neonatal Intensive Care Unit, Proceedings of the 2017 Industrial and Systems Engineering Conference), and further in view of Der-San Chen, Robert G. Batson, and Yu Dang et al.  (Applied Integer Programming-Modeling and Solution, ISBN 978-0-470-37306-4, 2010).
Regarding claim 4, Al Sharif discloses the computer-implemented method of claim 3, wherein optimizing one or more slack variables representing deviations of a schedule from the one or more soft constraints, as set forth above with claim 3 comprises:
While Al Sharif one or more piecewise linear cost functions (see Al Sharif, page 494, wherein concave Piecewise Linear Cost Functions: Economy of Scale is a common business practice. These objectives include: maximizing utilization of full-time staff, minimizing understaffing and overstaffing costs, minimizing payroll costs, as well as minimizing deviations from desired staffing requirements, nurse preferences, and nurse special requests).
Al Sharif et al. and Locke et al. combined fail to explicitly disclose defining one or more cost functions for optimizing the one or more slack variables. 
Analogous art Dang et al.  discloses defining one or more cost functions for optimizing the one or more slack variables as one or more piecewise linear cost functions (see Dang, pages 60-61, wherein

    PNG
    media_image6.png
    286
    797
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    189
    799
    media_image7.png
    Greyscale

pages 231-232, wherein

    PNG
    media_image8.png
    491
    802
    media_image8.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Al Sharif, regarding the goal programming model for nurse scheduling, to have included defining one or more cost functions for optimizing the one or more slack variables as one or more piecewise linear cost functions because it would provide an efficiency by improved resource scheduling. Al Sharif discloses an objective function consists on minimizing the sum of the weighted deviations from the corresponding goals. Using the Applied Integer Programming of Dang would provide an improvement in nurse resource allocation strategies.
Claims 5-7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over M.N. Azaiez, S.S. Al Sharif et al. (A 0-1 goal programming model for nurse scheduling, Computers & Operations Research 32 (2005) 491–507) in view of D. Parr J.M. Thompson et al. (Solving the multi-objective nurse scheduling problem with a weighted cost function, Published online: 20 July 2007, Springer Science).
Regarding claim 5, Al Sharif discloses the computer-implemented method of claim 1, wherein determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule, as set forth above with claim 1 comprises.
Al Sharif et al. fails to explicitly disclose optimizing a multi-objective optimization problem to identify a solution for each objective of the multi-objective optimization problem; and selecting the determined scheduled from the identified solutions. 
Analogous art Thompson et al. discloses optimizing a multi-objective optimization problem to identify a solution for each objective of the multi-objective optimization problem (see Thompson, abstract, wherein the primary objective of the nurse scheduling problem is to ensure there are sufficient nurses on each shift. There are also a number of secondary objectives designed to make the schedule more pleasant. Neighborhood search implementations use a weighted cost function with the weights dependent on the importance of each objective); and
Analogous art Thompson et al. discloses selecting the determined scheduled from the identified solutions (see Thompson, page 283, wherein several starting solutions were evaluated, namely a random start where each nurse is allocated to random days or nights of the week, a greedy start that allocates nurses to shifts that are still under covered so as to maximize the reduction in the cover constraints over all relevant grades and a consecutive start that allocates all nurses at the start of the week. Two neighborhoods were also evaluated. The initial neighborhood (Move) simply altered the shift pattern of a single nurse by one day i.e. a day off and a day worked were swapped. A Swap neighborhood also allows two nurses to swap days worked, thus not affecting the cover constraints (unless their grades differ) but potentially affecting the other constraints and objectives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Al Sharif, regarding the goal programming model for nurse scheduling, to have included optimizing a multi-objective optimization problem to identify a solution for each objective of the multi-objective optimization problem; and selecting the determined scheduled from the identified solutions because it would provide an efficiency by improved resource scheduling. Al Sharif discloses an objective function consists on minimizing the sum of the weighted deviations from the corresponding goals. Using the Solving the multi-objective nurse scheduling problem with a weighted cost function of Thompson would improve the quality of the schedule. 
Regarding claim 6, Al Sharif discloses the computer-implemented method of claim 5, wherein optimizing a multi- objective optimization problem to identify a solution for each objective of the multi- objective optimization problem, as set forth above with claim 5 comprises:
Al Sharif et al. fails to explicitly disclose lexicographically solving the multi-objective optimization problem by assigning an order of importance to each objective of the multi-objective optimization problem and sequentially solving each objective based on the assigned order of importance. 
Analogous art Thompson et al. discloses solving the multi-objective optimization problem by assigning an order of importance to each objective of the multi-objective optimization problem and sequentially solving each objective based on the assigned order of importance (see Thompson, page 283-284, wherein the first three treat the groups of constraints as single entities whereas the fourth applies different weights to each individual constraint. In each case the starting weight wi is as set by the nursing staff.
SAW1: Weights are increased by 
    PNG
    media_image9.png
    25
    51
    media_image9.png
    Greyscale
if they are not satisfied after L iterations.
SAW2: A potential problem with SAW1 is that less important constraints may be given higher weights than more important ones. To avoid this, a hierarchical ladder of constraint groups is produced and the weight on each group is constrained to not exceed the weight of the next most important constraint.
SAW3: For a similar reason to SAW2, weights are constrained to remain within x% of their original values.
SAW4: A drawback with the above methods is that they update the weights on a constraint group regardless of how many constraints in that group are broken. For example, it may be difficult to give one particular nurse a weekend off, but trivial for all other nurses. In this case, it does not seem fitting to increase the weight on the whole of group 6. Rather, a weight 
    PNG
    media_image10.png
    27
    31
    media_image10.png
    Greyscale
is assigned to each constraint/nurse pair and these weights are only increased for the particular nurse for whom the constraint cannot be satisfied. These weights apply for constraints number 1, 3, 4, 6 and 7 and for other constraints, a weight 
    PNG
    media_image11.png
    22
    34
    media_image11.png
    Greyscale
is assigned to each constraint/day pair, as these constraints can only be assessed for each day rather than for individual nurses; abstract, wherein the primary objective of the nurse scheduling problem is to ensure there are sufficient nurses on each shift. There are also a number of secondary objectives designed to make the schedule more pleasant. Neighborhood search implementations use a weighted cost function with the weights dependent on the importance of each objective).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Al Sharif, regarding the goal programming model for nurse scheduling, to have included solving the multi-objective optimization problem by assigning an order of importance to each objective of the multi-objective optimization problem and sequentially solving each objective based on the assigned order of importance because it would provide an efficiency by improved resource scheduling. Al Sharif discloses an objective function consists on minimizing the sum of the weighted deviations from the corresponding goals. Using the Solving the multi-objective nurse scheduling problem with a weighted cost function of Thompson would improve the quality of the schedule.
Regarding claim 7, Al Sharif discloses the computer-implemented method of claim 5, wherein optimizing a multi- objective optimization problem to identify a solution for each objective of the multi- objective optimization problem comprises.
Al Sharif et al. fails to explicitly disclose weighting each objective of the multi-objective optimization problem; and optimizing the multi-objective optimization problem based on the weights. 
Analogous art Thompson et al. discloses weighting each objective of the multi-objective optimization problem (see Thompson, abstract, wherein the primary objective of the nurse scheduling problem is to ensure there are sufficient nurses on each shift. There are also a number of secondary objectives designed to make the schedule more pleasant. Neighborhood search implementations use a weighted cost function with the weights dependent on the importance of each objective); and
Analogous art Thompson et al. discloses optimizing the multi-objective optimization problem based on the weights (see Thompson, abstract, wherein setting the weights on binding constraints so they are satisfied but still allow the search to find good solutions is difficult. SAWing and Noising with simulated annealing and demonstrates that Noising produces better schedules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Al Sharif, regarding the goal programming model for nurse scheduling, to have included weighting each objective of the multi-objective optimization problem; and optimizing the multi-objective optimization problem based on the weights because it would provide an efficiency by improved resource scheduling. Al Sharif discloses an objective function consists on minimizing the sum of the weighted deviations from the corresponding goals. Using the Solving the multi-objective nurse scheduling problem with a weighted cost function of Thompson would improve the quality of the schedule.
Claims 15 and 20 rejected under 35 U.S.C. 103 as being unpatentable over M.N. Azaiez, S.S. Al Sharif et al. (A 0-1 goal programming model for nurse scheduling, Computers & Operations Research 32 (2005) 491–507) in view of deSilva (US Pub No. 2005/0004828).
Regarding claims 15 and 20 are rejected based upon the same rationale as the rejection of claims 1 and 9 respectively, since they are the computer program product claims corresponding to the method claims. Claim 15 recites additional feature a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor.
Al Sharif et al. fails to explicitly disclose a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor. 
Analogous art deSilva discloses a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor (see deSilva, para [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Al Sharif, regarding the goal programming model for nurse scheduling, to have included a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor because it would improve the goal programming model for nurse scheduling. Using the preference scheduling of staffing resources of deSilva would improve the processing efficiency.
Regarding claim 20, Al Sharif discloses the non-transitory computer readable medium of claim 15, wherein the individuals are nurses, as set forth above with claim 9.
Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over M.N. Azaiez, S.S. Al Sharif et al. (A 0-1 goal programming model for nurse scheduling, Computers & Operations Research 32 (2005) 491–507), in view of deSilva (US Pub No. 2005/0004828), and further in view of D. Parr · J.M. Thompson et al. (Solving the multi-objective nurse scheduling problem with a weighted cost function, Published online: 20 July 2007, Springer Science).
Regarding claim 16, Al Sharif discloses the non-transitory computer readable medium of claim 15, wherein determining a schedule assigning the individuals to the shifts that 1) satisfies the one or more hard constraints and 2) distributes deviations from the one or more soft constraints across the determined schedule comprises:
optimizing a multi-objective optimization problem to identify a solution for each objective of the multi-objective optimization problem; and selecting the determined scheduled from the identified solutions, as set forth above with claim 5.
Regarding claim 17, Al Sharif discloses the non-transitory computer readable medium of claim 16, wherein optimizing a multi-objective optimization problem to identify a solution for each objective of the multi-objective optimization problem comprises:
lexicographically solving the multi-objective optimization problem by assigning an order of importance to each objective of the multi-objective optimization problem and sequentially solving each objective based on the assigned order of importance, as set forth above with claim 6.
Regarding claim 18, Al Sharif discloses the non-transitory computer readable medium of claim 16, wherein optimizing a multi-objective optimization problem to identify a solution for each objective of the multi-objective optimization problem comprises:
weighting each objective of the multi-objective optimization problem; and optimizing the multi-objective optimization problem based on the weights, as set forth above with claim 7.
Allowable Subject Matter
Regarding claims 8 and 19 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 and 35 USC 112(b) rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        5/10/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 6 and specification paras 59, 65, and 67-70). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.